DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed July 25, 2022.  Claims 13 and 15-32 are currently pending wherein claims 13 and 15-23 read on a radiation curable polyurethane resin, claims 24, 27, and 29 read on an aqueous radiation curable inkjet ink containing said resin composition, claims 25, 28, and 30 read on an aqueous radiation curable ink jet ink containing the composition of claim 15, claim 26 reads onan aqueous radiation curable ink jet ink containing the composition of claim 16, claim 31 reads on an aqueous treatment liquid for inkjet printing containing the resin of claim 13, and claim 32 reads on an inkjet recording method using the ink of claim 24.

Allowable Subject Matter
Claims 13 and 15-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference:  Chen et al (US 2017/0226360).

Summary of claim 13:
A radiation curable polyurethane resin comprising:
an ionic group; and
a polyalkylene oxide in a side chain thereof; wherein
the radiation curable polyurethane resin is obtainable by reacting a polyester polyol, a polyether diol, a polyol including an ionic group or a tertiary amino group, a polyisocyanate, and a (meth)acrylate including a hydroxyl functional group or a (meth)acrylamide including a hydroxyl functional group; and
the polyester polyol is obtained by reacting an aromatic polycarboxylic acid and a polyol.

Chen teaches a radiation curable polyurethane resin in water (abstract) that is formed by reacting a diisocyanate, a polyol, an acrylate of methacrylate having at least two functional groups, and a compound having an ionic group (abstract) wherein the polyol contains polyester polyols, polyether polyols and mixtures thereof (0036).  Chen teaches the urethane to be formed from hexamethylene diisocyanate (HDI) with a polyether polyol (polypropylene glycol (PPG)), a polyol containing an ionic group (dimethylol propanoic acid (DMPA)), and a hydroxy acrylate (3-(acryloxy)-2-hydroxypropyl methacrylate (0061 table 1).  However, Chen doesnot teach or fairly suggest the claimed radiation curable polyurethane resin wherein the polyurethane is obtained by reacting a polyester polyol and wherein the polyester polyol is obtained by reacting an aromatic polycarboxylic acid and a polyol.  Applicants have further shown that the dry scratch resistance and solvent resistance is unexpectedly negatively impacted when this aromatic polycarboxylic acid is used to form the polyurethane resin.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763